Case 1:21-cv-00041-JAW Document 1-2 Filed 02/03/21 Page 1 of 6   PageID #: 12




                                                                          B
Case 1:21-cv-00041-JAW Document 1-2 Filed 02/03/21 Page 2 of 6   PageID #: 13
Case 1:21-cv-00041-JAW Document 1-2 Filed 02/03/21 Page 3 of 6   PageID #: 14
Case 1:21-cv-00041-JAW Document 1-2 Filed 02/03/21 Page 4 of 6   PageID #: 15
Case 1:21-cv-00041-JAW Document 1-2 Filed 02/03/21 Page 5 of 6   PageID #: 16
Case 1:21-cv-00041-JAW Document 1-2 Filed 02/03/21 Page 6 of 6   PageID #: 17
